Citation Nr: 0003428	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  95-11 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for heart disorder, to 
include tachyarrhythmia and coronary artery disease..

2.  Entitlement to service connection for skin disorder, to 
include rash on hands, eczema, and contact dermatitis, as due 
to Agent Orange.

3.  Entitlement to service connection for parenchymal nodule 
on left lung.

4.  Entitlement to service connection for chest pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1970 to 
November 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 1993 and October 1993 rating 
decisions of the , Department of Veterans Affairs (VA) 
Regional Office (RO).  In the September 1993 rating decision, 
the RO denied service connection for heart condition.  In the 
October 1993 rating decision, the RO denied service 
connection for skin blisters due to Agent Orange.  The Board 
remanded these claim in December 1997.  The requested 
development has been accomplished, to the extent possible, 
and the case has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  Competent evidence of heart disease in service or 
manifestations of heart disease within one year following 
service is not of record.

2.  Competent evidence of nexus between the diagnosis of 
tachyarrhythmia or the assessment of coronary artery disease 
and service is not of record.

3.  Competent evidence of a nexus between the diagnoses of 
rash on hands, eczema, contact dermatitis and service or 
exposure to Agent Orange is not of record.

4.  Competent evidence of a nexus between the diagnosis of 
parenchymal nodule on the left lung and service or exposure 
to Agent Orange is not of record.

5.  Chest pain is not a disability for VA purposes.


CONCLUSIONS OF LAW

1.  The claim for service connection for heart disorder, to 
include tachyarrhythmia and coronary artery disease, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for skin disorder, to 
include rash on hands, eczema, and contact dermatitis, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for parenchymal nodule 
on the left lung is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim for service connection for chest pain is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that service connection for heart 
disorder, skin disorder, and parenchymal nodule on the left 
lung is warranted.  He states that he has developed the skin 
disorder and the parenchymal nodule on the left lung from 
exposure to Agent Orange.  The appellant states that while in 
Vietnam, he developed a rash and blisters on his hands and 
that the blisters would burst and itch and then scale off.  
He also states that he developed a heart disorder in service, 
which is shown in his service medical records and that he has 
a current heart disorder as a result.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
arteriosclerosis may be granted if manifest to a compensable 
degree within one year of separation from service.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  With a "chronic disease," such as 
arteriosclerosis, service connection may be warranted when 
the disease is manifested to a compensable degree within one 
year following service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  Specifically, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 
3.309(e) (1999).  All of the presumptive cancers, with the 
exception of respiratory cancers (which have a 30-year 
presumptive period), may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange, if manifest to a degree of 10 percent or more 
at any time subsequent to exposure to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

The appellant has not claimed that heart disorder, skin 
disorder, or parenchymal nodule on the left lung arose under 
combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) (West 1991) is not warranted.

Service medical records reveal that upon entrance, in 
November 1970, clinical evaluations of the appellant's lungs 
and chest, heart, vascular system and skin, lymphatics were 
normal.  At that time and in May 1971, the appellant denied 
ever having or having now shortness of breath, pain or 
pressure in chest, palpitation or pounding heart, and skin 
diseases.  A chest x-ray taken in May 1971 was negative.  In 
October 1971, clinical evaluations of the appellant's lungs 
and chest, heart, vascular system and skin, lymphatics were 
normal.  The appellant stated that he was in good health.  

The appellant underwent a VA examination in January 1986.  
Examination of the appellant's skin revealed no significant 
pathology.  Examination of the heart revealed no enlargement 
and regular rhythm.  The VA examiner noted that there was a 
grade I/IV systolic murmur heard at the apex.  The lungs were 
clear to auscultation.  A chest x-ray taken at that time was 
normal.  No diagnosis was entered as to the appellant's 
heart, skin, or lungs.  A February 1986 examination revealed 
that the appellant's skin was clear.  A chest x-ray taken at 
that time revealed that the lungs were clear and the heart 
size was normal.  Examination of the cardiovascular system 
revealed normal sinus rhythm and no murmurs.  An 
electrocardiogram was done at that time.  The VA examiner 
entered a diagnosis of tachyarrhythmia with intraventricular 
conduction defect.

In a January 1988 fluoroscopic examination of the chest 
revealed a parenchymal nodule and no definite calcification 
was noted within it.  The diagnosis was left lung nodule.  

In a May 1991 VA outpatient treatment report, the appellant 
complained of sharp pain in the sternum and soreness when he 
touched the left side of his chest.  A diagnosis of 
costochondritis was entered.  The appellant underwent a VA 
examination in June 1991.  The appellant reported that in 
1970 and 1971, his hands broke out in a rash after cleaning 
helicopter guns.  Cardiovascular examination revealed regular 
rhythm and rate and a murmur at S3.  Examination of the skin 
and lymphatics revealed no rashes.  He was diagnosed with a 
rash on his hands and left chest wall pain.  

The appellant underwent a VA examination in February 1992.  
The appellant reported a history of heart disease since 1970.  
The appellant reported chest pain that never went away.  He 
described the pain as a knife being twisted in his chest and 
that it was not relieved by nitroglycerin.  He reported 
shortness of breath with walking and palpitations.  The 
appellant stated that he was able to walk one-quarter mile 
without stopping and walk up a flight of stairs.  He denied 
intermittent claudication, paroxysmal nocturnal dyspnea, or 
pedal edema.  The VA examiner entered a diagnosis of chest 
pain, probably non-cardiac.

The appellant was hospitalized at a VA facility in April 1992 
for a thallium stress test.  It was noted that he had been 
followed for the past six months for atypical chest pain.  
The appellant reported that he would get sharp substernal 
chest pain usually on exertion but also occasionally at rest.  
The VA examiner noted that the appellant reported the chest 
pain had been occurring since he was in Vietnam but that he 
did not seek medical attention until 1981.  A thallium stress 
test conducted demonstrated no areas of ischemia, but it did 
reveal an enlarged right ventricle, which the VA examiner 
stated was consistent with an electrocardiogram that had been 
done in the past.  A cardiac catheterization was performed in 
May 1992, which demonstrated normal coronary arteries.  The 
discharge diagnosis was atypical chest pain.  

In a July 1993 VA outpatient treatment report, the appellant 
reported continued chest pain.  The appellant stated that if 
he remembered to take his medication, he would do well.  The 
VA examiner entered an assessment of coronary artery disease.

The appellant had a hearing before this Board Member in May 
1997.  The appellant stated that in during service, they 
called a cardiologist to see him because they were worried 
about his heart.  He stated that he was never told what was 
wrong with his heart and that he would be check out when he 
came back to the states upon his discharge, but that he had 
never been checked out after that.  He stated that he had 
sinus bradycardia at that time.  The appellant stated that he 
did not have the blisters on his hands and feet at that time.  
He stated that when he first came back from Vietnam that he 
would get big blisters on his hands and that they would peel 
two to three times per year.  The appellant stated that 
whenever he would use chemicals that his hands would break 
out.  

The appellant underwent a VA examination in January 1998.  
The VA examiner noted that he had reviewed the appellant's 
claims file.  He stated that the appellant reported that he 
was not on any medication for his heart problems.  The VA 
examiner stated that review of the electrocardiograms in 
service showed a sinus mechanism with no significant 
abnormalities.  He stated that an electrocardiogram done in 
1986 showed non-specific interventricular conduction delay 
and had a sinus bradycardia and that he presumed that the 
examining physician made a diagnosis of tachyarrhythmia.  The 
VA examiner stated that the records showed that in 1992 the 
appellant was studied thoroughly and that the Thallium stress 
test and cardiac catheterization were normal.  He noted that 
an electrocardiogram showed enlargement of the right 
ventricle, but otherwise no abnormalities.  The appellant 
denied palpitations, orthopnea, or paroxysmal nocturnal 
dyspnea.  The VA examiner stated that the appellant did not 
give a history "suggestive in any way of angina pectoris."

Upon physical examination, the VA examiner stated that there 
was no clinical evidence of heart enlargement, that rhythm 
was regular, and that the first sound was of normal intensity 
and that the second sound was normally split.  He stated that 
there was no evidence of a murmur, thrill, or friction rub.  
His determination was that the appellant did not have heart 
disease.  He stated the following:

The service electrocardiograms, in my 
judgment, do now show any significant 
abnormality.  I am, therefore, unable to 
diagnose heart disease at that particular 
time.  The electrocardiogram showing a 
sinus bradycardia with a non-specific 
interventricular conduction delay is very 
non-specific.  The work-up in 1992 is 
self-explanatory and with a normal 
coronary arteriogram and cardiac 
catheterization, I would conclude that 
the coronary arteries are normal and that 
ventricular function is normal.  There 
was no mention of abnormal ventricular 
function on the echocardiogram that was 
done.  On the basis of this, I am unable 
to make a diagnosis of heart disease.

The appellant underwent a VA examination in May 1999.  The 
appellant reported eczematous vesicles on his hands on the 
radial side.  The VA examiner stated that the appellant's 
hands did not have vesicles at that time, but that the 
appellant's description sounded like dyshidrotic eczema; 
however, he noted that it would be hard to know without 
seeing it in an active state.  The VA examiner added that it 
could be contact dermatitis, but that it would have to be 
evaluated at the time the appellant had the rash.  Physical 
examination revealed that the scalp was within normal limits.  
The neck showed no particular abnormality.  The VA examiner 
stated that the appellant had a small nevus anemicus on one 
arm that was quite small.  Examination of the trunk was 
within normal limits (he noted bites that the appellant 
received from a tick).  The groin was within normal limits, 
and the appellant had no lesions of the skin on his lower 
extremities or his feet.  The hands were clear.  The 
impression was history of eruption on the hands that sounded 
eczematous, probably dyshidrotic eczema or contact 
dermatitis.  

I.  Heart disorder

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for service connection for heart 
disorder, to include coronary artery disease, is not well 
grounded.  See Caluza, supra.  The Board notes that the 
appellant underwent a VA examination in January 1998 and that 
the VA examiner reviewed the service medical records, to 
include the electrocardiograms that were done in service, and 
determined that the appellant did not have a heart disorder 
in service or at the present time.  Regardless, in a February 
1986 VA examination report, the examiner entered a diagnosis 
of tachyarrhythmia, intraventricular conduction defect, and 
in a July 1993 VA outpatient treatment report, the VA 
examiner entered an assessment of coronary artery disease.  
When determining whether a claim for service connection is 
well grounded, the evidence submitted in support of the claim 
must be accepted as true, and thus the Board will accept the 
diagnosis of tachyarrhythmia and the assessment of coronary 
artery disease as current findings of a heart disorder.  
However, the appellant's claim fails because he has not 
brought forth incurrence of heart disease in service, 
manifestations of arteriosclerosis to a compensable degree 
within one year following service, or a nexus between the 
diagnosis of tachyarrhythmia or the assessment of coronary 
artery disease and service.  See id.

The appellant has not established that he had heart disease 
in service.  Although the appellant is competent to report 
that he had chest pain in service, he is not competent to 
state that he had heart disease in service.  He has stated 
and testified that his service medical records establish 
heart disease in service, however, the Board disagrees.  The 
service medical records are silent for findings or a 
diagnosis of heart disease.  The VA examiner, who conducted 
the January 1998 examination, stated that he had reviewed the 
service electrocardiograms and that they did not show any 
significant abnormality.  He stated that he was unable to 
diagnose heart disease at that particular time.  Thus, there 
is no competent evidence of heart disease in service.

Additionally, there are no records or medical opinions which 
establish that the appellant had manifestations of 
arteriosclerosis within one year following service.  The 
first diagnosis of a heart disorder was in February 1986, 
when a diagnosis of tachyarrhythmia was entered in the 
examination report.  This is more than one year following the 
appellant's discharge from service.  This February 1986 
examination report and the assessment of coronary artery 
disease in a July 1993 outpatient treatment report are the 
only evidence that the appellant has a current heart 
disorder.  Neither of these VA examiners related the 
diagnosis or the assessment to service.  Thus, the appellant 
has not brought forth competent evidence of manifestations of 
arteriosclerosis within one year following service or a nexus 
between the diagnosis of tachyarrhythmia or the assessment of 
coronary artery disease and service.  The claim is not well 
grounded.  See Caluza, supra.

Although the appellant has alleged that he developed a heart 
disorder in service and that he has the same heart disorder 
now, it has not been shown that he possesses the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 4 Vet. App. at 
494; see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) 
(en banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded 
claim requirement of section 5107(a)").

It must be noted if the Board was denying the claim on the 
merits, it would determine that the preponderance of the 
evidence is against a finding of current heart disorder.  The 
VA examiner who conducted the January 1998 examination stated 
that the 1986 finding of sinus bradycardia with non-specific 
interventricular conduction delay was very non-specific.  
Additionally, he stated that the 1992 work-up was self-
explanatory and that the appellant had normal coronary 
arteries and normal ventricular function.  He stated that 
based upon his review of the appellant's records, the 
appellant's medical history as presented by the appellant, 
and his examination of the appellant, that he was unable to 
make a diagnosis of heart disease.  The Board finds this VA 
examiner's medical opinion to be more probative than a 
cursory assessment of coronary artery disease without any 
clinical findings to support the assessment and a diagnosis 
of tachyarrhythmia which was discounted by the VA examiner 
who conducted the January 1998 examination.

In sum, the Board finds that the appellant has not submitted 
a well-grounded claim for service connection for heart 
disorder, as all of the Caluza elements have not been met to 
establish a well-grounded claim.  See Caluza, supra.  


II.  Skin disorder

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for entitlement to service 
connection for skin disorder, to include skin rash on hands, 
eczema, and contact dermatitis, is not well grounded.  See 
Caluza, supra.  Although service medical records are silent 
for any skin disorder during service, the appellant is 
competent to report that he had blisters on his hands during 
service.  The appellant was examined in January 1986, 
February 1986, and June 1991 with normal clinical findings as 
to his skin.  At the time of the May 1997 hearing, the 
appellant stated that his rash on his hands was not active.  
At the time of the May 1999 VA examination, the appellant's 
rash on his hands was not active.  The VA examiner stated 
that based on the appellant's description, he thought the 
appellant had eczema or contact dermatitis.  It must be noted 
that skin rash, eczema, and contact dermatitis are not among 
the diseases listed in 38 C.F.R. § 3.309(e).  Therefore, that 
section is not applicable to the appellant's claim, and the 
appellant's skin rash, possible eczema, or possible contact 
dermatitis may not be presumed to be due to his exposure to 
Agent Orange.  See McCartt, 12 Vet. App. at 168 (where the 
veteran has not developed a condition enumerated in 38 U.S.C. 
§  1116(a) or 38 C.F.R. § 3.309(e), neither the statutory nor 
the regulatory presumption will satisfy the incurrence 
element of Caluza).  

Service connection may also be established on a direct 
incurrence basis (under the provisions of 38 C.F.R. § 
3.303(d)) if the evidence shows that the skin rash, eczema, 
or contact dermatitis is etiologically related to exposure to 
Agent Orange in service or is otherwise related to service, 
even though the disorder is not among those enumerated in 38 
C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, in this case, there is no evidence that 
any physician or other qualified health care professional has 
attributed the appellant's diagnoses of skin rash, eczema, or 
contact dermatitis to Agent Orange or otherwise to service.  
Additionally, no medical professional has related any of 
these diagnoses to the symptomatology reported by the 
appellant.  See Savage, supra.  Further, there is no 
competent medical evidence showing that such disease was 
manifested to a compensable degree within one year of his 
discharge from service.  38 U.S.C.A. §§ 1101, 1112.

Although the appellant has alleged that he developed this 
skin problem while in service and that it has been 
reoccurring since service two to three times per month, it 
has not been shown that he possesses the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield, 8 Vet. App. at 388.  It must be noted that the 
evidence does not establish a chronic skin disorder.  When 
seen in January 1986, February 1986, June 1991, and May 1999, 
there was no active rash on the appellant's hands.  
Additionally, the appellant stated at the May 1997 Board 
hearing that the rash was not active at that time.  The Board 
is aware that the VA examiner entered a diagnosis of rash on 
hands in the June 1991 examination report, however, the 
clinical findings revealed no rashes.  Regardless, the 
evidence does not show that the appellant has a chronic skin 
disorder.  In fact, the appellant's own statements establish 
a lack of continuity of symptomatology.  See Savage, supra.  
The appellant, when fully reporting his skin rash on his 
hands, stated that the rash occurred two or three times per 
year.  This is not indicative of a chronic skin disorder.

In sum, the Board finds that in the absence of medical 
evidence that the appellant has a skin disorder related to 
service, including as a result of exposure to Agent Orange 
during service, the claim must be denied as not well 
grounded.

III.  Parenchymal nodule

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for service connection for 
parenchymal nodule of the left lung is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  He has attempted to 
relate the parenchymal nodule to exposure to Agent Orange; 
however, a parenchymal nodule in the lung is not among the 
diseases listed in 38 C.F.R. § 3.309(e).  Therefore, that 
section is not applicable to the appellant's claim, and the 
appellant's parenchymal nodule in the left lung may not be 
presumed to be due to his exposure to Agent Orange.  See 
McCartt, supra.

Service connection may also be established on a direct 
incurrence basis (under the provisions of 38 C.F.R. § 
3.303(d)) if the evidence shows that the parenchymal nodule 
of the left lung is etiologically related to exposure to 
Agent Orange in service or is otherwise related to service, 
even though the parenchymal nodule is not among those 
enumerated in 38 C.F.R. § 3.309(e).  See Combee, supra.  
However, in this case, there is no competent evidence that 
has attributed the appellant's diagnosis of parenchymal 
nodule of the left lung.  Additionally, there is no competent 
medical evidence showing that the parenchymal nodule of the 
left lung was manifested to a compensable degree within one 
year of his discharge from service.  38 U.S.C.A. §§ 1101, 
1112.

Although the appellant has alleged that the parenchymal 
nodule of the left lung is related to service, it has not 
been shown that he possesses the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield, 8 Vet. App. at 388.

Lastly, the record establishes the presence of a nodule, 
however, there is no competent evidence that the nodule 
results in disability.  Chelte v. Brown, 10 Vet. App. 268 
(1997).  

IV.  Chest pain

The Board notes that the appellant has asserted that he has 
left chest pain; however, the Board is unaware as to whether 
the appellant attributes his left side chest pain with his 
claim for service connection for heart disorder or with his 
claim for service connection for parenchymal nodule of the 
left lung.  If he has related it to organic pathology, the 
Board finds that it has been addressed above.  However, if he 
relates it to non-organic pathology, the Board notes that a 
diagnosis of chest pain is not a disability due to disease or 
injury.  Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . . ."  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  The findings of chest 
pain do not establish that there is a disability resulting 
from an injury or a disease.  See id.  In the absence of 
proof of a present disease or injury, there can be no valid 
claim.  

V.  General duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
February 1995 and supplemental statement of the case in June 
1999.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied at 
both the RO level and the appellate level.  See Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).



ORDER

Service connection for (1) heart disorder, to include 
tachyarrhythmia and coronary artery disease, (2) skin 
disorder, to include skin rash on hands, eczema, and contact 
dermatitis, (3) parenchymal nodule on the left lung is 
denied, and (4) chest pain.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

